Title: From Thomas Jefferson to John Wayles Eppes, 19 June 1803
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir 
                     
            Washington June 19. 1803.
          
          Yours of the 14th. came to hand last night. I am glad you are all well so far, but having terrible apprehensions of the Hundred after the warm weather sets in, I should have been better pleased to learn you would go to Monticello immediately from whence you could make your trip to the Louisa springs if necessary at your convenience. groceries & other necessaries for summer use at Monticello have been forwarded some time since. I shall leave this on the 25th. of July, and be there the 28th. the matter of Lego will be easily arranged viva voce when we understand better what will be convenient to each. I have examined your Hessian flies & find them very genuine on which I condole with you. a poor remedy is sowing so late as to die by the rust. the advantageous remedy is to sow no more wheat grounds than can be well manured, & sowing the yellow bearded wheat, the surplus grounds put into rye and clover. they attack barley more readily than wheat. when they drive us to this, they are a great blessing.   I have recieved a cask of mr Hancock’s syrup of punch here, & another is gone to Monticello. not having recieved any note of the cost, I inclose you an order on Gibson & Jefferson in favor of mr Hancock for the amount, which be so good as to enquire of him & hand on the order to him. I inclose you one of Binns’s pamphlets on the use of plaister. it is bunglingly composed, but it is generally said his facts may be relied on. the important one is that from being poor he is become rich by it. my tenderest love attends my dearest Maria, for whom I am uneasy till I hear she has left the Hundred. should she be caught there by a fever coming on a little earlier than usual, it may prevent your getting away, for it would be less dangerous to continue than to travel with a fever. accept yourself my affectionate salutations & assurances of sincere attachment.
          
            Th: Jefferson
          
          
          
            P.S. all were well at Edgehill May 30. and Patsy fattening for an Autumn exhibition.
          
        